Citation Nr: 1119527	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-37 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from June 1955 to February 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2006, a statement of the case was issued in September 2007, and a substantive appeal was received in November 2007.  

The Board acknowledges that the RO has developed the Veteran's claim for an acquired psychiatric disability and PTSD as two separate issues.  However, the Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  A claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the service connection issues have been combined into one issue as reflected in the first page of this decision to include all acquired psychiatric disabilities, including PTSD.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was denied by the RO in September 1997; a notice of disagreement was not received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability has been received since the September 1997 decision. 

3.  Major depression was manifested during the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The September 1997 RO decision, which denied entitlement to service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the September 1997 RO decision denying service connection for a psychiatric disability; and thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Major depression was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Initially, in a September 1978 rating decision, the RO denied service connection for a nervous condition because the Veteran had been diagnosed with a personality disorder, which is not a disease or injury for the purposes of service connection.  See 38 C.F.R. § 3.303(c), 4.9.  The Veteran did not initiate an appeal from this decision.  Subsequently, a claim of service connection for a psychiatric disability was denied by the RO in a September 1997 decision because the Veteran had not provided a current address.  The Veteran was informed of the September 1997 decision, but failed to initiate an appeal to this decision by filing a notice of disagreement.  Under the circumstances, the Board finds that the September 1997 decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of a prior final decision, may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  A request to reopen the Veteran's claim was received in August 2005.  New and material evidence is defined by regulation.  See 38 C.F.R.  § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  The Board is not bound by the RO's determination and must conclude whether new and material evidence has been received to reopen the case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the September 1997 decision, additional evidence has been associated with the claims file, including VA treatment records and a November 2007 opinion from the Veteran's treating VA staff psychiatrist.  VA treatment records showed treatment for the Veteran's psychiatric disability.  Further, significantly, in the November 2007 opinion, the examiner opined that a November 1956 hospitalization in service most likely represented the Veteran's first episode of major depression.  

The Board finds that the additional medical evidence is new as it is not redundant of evidence already in the record at the time of the last final decision.  The evidence is also material because it relates to the unestablished fact of whether the Veteran has a current psychiatric disability that manifested in service, which is necessary to substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.

Service Connection 

The Veteran is seeking service connection for an acquired psychiatric disability, including PTSD.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Service treatment records have been reviewed.  A May 1955 enlistment service examination showed that the Veteran was clinically evaluated as psychiatrically normal.  A notation indicated that the Veteran complained of difficulty with his stomach, but no neuro-psychiatric signs were found.  Subsequently, a November 1956 neuropsychiatric examination showed that the Veteran reported feeling depressed, anxious and had insomnia since September 1956.  It was also noted that in October 1956, while on leave, the Veteran awoke with no recollection of events and a contusion on his right frontal area.  The examiner found that the Veteran had a chronic passive-aggressive personality disorder, but there was no sign of either neurosis or psychosis.  He was also diagnosed with acute brain syndrome.  

Another December 1956 hospital summary gave further background indicating that the Veteran was admitted in October 1956 to Letterman Army Hospital as a transfer from Fort MacArthur with a diagnosis of psychotic depressive reaction.  He was readmitted to Letterman Army Hospital at the end of November 1956.  Subsequently, a Military Board was convened and determined that the Veteran was unsuitable for further military service due to the diagnosis of asocial personality disorder.  A discharge examination noted that the Veteran was considered psychiatrically abnormal.  

After service, in June 1978, the Veteran was admitted to Los Angeles County Patton State Hospital after being charged with burglarizing and raping his adoptive mother.  The diagnoses were anti-social personality disorder, alcoholism and sexual deviation, transvestitism.  A November 1980 hospital discharge summary also gave a diagnosis of schizoid personality with obsessive compulsive features.  It appears that he was placed in community outpatient treatment.  However, he was returned to the hospital in August 1984 because of decompensating behavior, which included resumption of alcohol abuse, verbalizing feelings of depression and exhibiting agitated and threatening behavior.  A November 1985 discharge summary showed findings of mixed substance abuse; psychosexual disorder, rape; transsexualism; transvestitism; and mixed personality disorder with antisocial, schizoid and paranoid features.  

Subsequent VA treatment records from December 1996 to April 1997 continued to show psychiatric treatment.  A March 1997 record indicated that the Veteran had no memory prior to age 8, which was a very strong indicator of early childhood trauma.  Further, VA treatment records from October 2004 to September 2007 also continued to show psychiatric treatment.  A January 2005 record noted a history of depression and PTSD.  Another February 2005 record showed an impression of apparent relapse of PTSD symptoms.  

Significantly, as discussed above, the record includes a November 2007 opinion from the Veteran's treating staff psychiatrist at the VA.  The examiner determined that the November 1956 hospitalization in service most likely represented the Veteran's first episode of major depression, which was supported by indications at that time of insomnia, depression, anxiety, slowed speech and interpersonal loss as a precipitating factor.  The examiner indicated that the November 1956 examination did not evaluate all of the Veteran's symptoms because psychiatry at that time did not have the benefit of anti-depressant medications and did not yet appreciate the differences between schizophrenia and major affective disorder, such as bipolar disorder or major depression.  In terms of PTSD, the examiner indicated that she was only familiar with the Veteran's experience of trauma as a child, which was quite early and severe.  She concluded that the Veteran carried a diagnosis of major depression, recurrent and severe, with psychotic features, in partial remission.  Her assessment was that the Veteran's first episode was in November 1956 when he was hospitalized at Letterman Army Hospital.  

Based on the evidence of record, the Board finds that service connection is warranted for an acquired psychiatric disability, currently described as major depression.  Service treatment records showed that the Veteran was hospitalized in November 1956 and underwent a psychiatric evaluation.  Although he was diagnosed with a personality disorder, he reported symptoms of depression, anxiety, and insomnia at that time.  Importantly, the November 2007 VA opinion clearly stated that the Veteran's first episode of major depression was during this hospitalization.  There are no other medical opinions of record to refute this opinion.   

The Board observes that the Veteran has not been diagnosed with PTSD based on a verified in-service stressor.  The Veteran's DD 214 clearly shows that the Veteran did not serve in combat nor was he ever stationed in a combat area where there would have been a fear of hostile military activity.  Thus, the new PTSD criteria are not applicable to the instant analysis.  Moreover, the Veteran has not described any stressor events that occurred in service.  In fact, he has not submitted any evidence with respect to in-service stressors.  Importantly, the November 2007 VA psychiatrist indicated that she was only familiar with the Veteran's traumatic experiences as a child and did not indicate any findings of PTSD based on an in-service stressor.  Accordingly, again, there has been no diagnosis of PTSD based on a verified in-service stressor.  As discussed above, based on the medical evidence, the Veteran's primary diagnosis is major depression.  

In conclusion, based on the November 2007 opinion, when resolving all benefit of the doubt in favor of the Veteran, service connection for major depression is granted.  38 U.S.C.A.  § 5107(b).  

Veterans Claims Assistance Act of 2000 (VCAA)

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board observes that the Veteran has not received notice of the manner of assigning a disability evaluation and an effective date.  However, the RO will have the opportunity to provide such notice when effectuating the Board's grant of service connection and the Veteran will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations. 


ORDER

New and material evidence has been received and service connection is warranted for major depression.  The appeal is granted.  



____________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


